(Por la corte, a propuesta clel
Juez Asociado Señor Wolf.)
Vista la moción presentada por Manuel Despiáu en el caso arriba titulado, así como la contestación de la Corte de Dis-trito de Arecibo a la orden para mostrar causa: estando este tribunal convencido de que es el deber de un apelante, aun en un procedimiento de certiorari instado en una corte de distrito, dar los pasos necesarios para perfeccionar su apela-ción en tal corte, se declara sin lugar la referida moción.
El Juez Asociado Señor Hutchison no intervino.